                                              Certificate Number:         35000-ALM-DE-161598876929
                                          Bankruptcy Case Number:          21-80118




                  Certificate of Debtor Education
                       Personal Financial Management Certificate

I certify that on March 17th, 2021                , at      08:46 AM     o'clock CDT

Eric T Cooper                        completed a course on personal financial management

given by internet by Debt Education and Certification Foundation, a provider

approved pursuant to 11 U.S.C. § 111 to provide an instructional course

concerning personal financial management in the Middle District of Alabama.




Date:   March 17th, 2021                                 By:      /s/Susan Gann

                                                         Name: Susan Gann

                                                         Title:   Counselor
